Allowance
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claims as follows: 
In Claim 6, line 1, after “desktop of claim” delete [[5]] and add –1—so as to now read “desktop of claim 1”. 
In Claim 8, line 1, after “desktop of claim” delete [[7]] and add –1—so as to now read “desktop of claim 1”. 

REASONS FOR ALLOWANCE	
Claims 1-4, 6 and 8-10 are hereby deemed patentable. 
The specific limitations of “wherein a sliding chute comprised by two guide rails (2) and extending along the peripheral edge is formed on the edge of the display workstation; the extension module (1) is inserted on the guide rails (2) and slides to a required position along the sliding chute; wherein the extension module (1) is inserted on the guide rails (2) through a plug board (3); a conductive contact base arranged along the guide rails (2) and connected with the output terminal of the power module (1) in the display workstation is mounted on the guide rails (2); the plug board (3) is also provided with conductive contacts for power transmission to the extension module (1) from the power module in the display workstation after conducted upon contact with the conductive contact base” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, For example, Bae (US Publication 2009/0154079) discloses a display workstation 200 used on a desktop (or capable thereof), comprising an extension module 100 for connection with a power module 260 in the display workstation, wherein the peripheral edge of the display workstation is provided with a detachable connection structure 210 by which the extension module 100 can be placed at different positions of the peripheral edge (See Figure 3).  Bae further discloses wherein a sliding chute comprised by two guide rails 210 and extending along the peripheral edge is formed on the edge of the display workstation 200; the extension module 100 is inserted on the guide rails and slides to a required position along the sliding chute (Figure 3).  
However, Bae does not disclose wherein a sliding chute comprised by two guide rails (2) and extending along the peripheral edge is formed on the edge of the display workstation; the extension module (1) is inserted on the guide rails (2) and slides to a required position along the sliding chute; wherein the extension module (1) is inserted on the guide rails (2) through a plug board (3); a conductive contact base arranged along the guide rails (2) and connected with the output terminal of the power module (1) in the display workstation is mounted on the guide rails (2); the plug board (3) is also provided with conductive contacts for power transmission to the extension module (1) from the power module in the display workstation after conducted upon contact with the conductive contact base.
Furthermore, an assignee/inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841